UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 11, 2012 NeoMagic Corporation (Exact Name of Registrant as Specified in Charter) Delaware 000-22009 77-0344424 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2372-A Qume Drive, San Jose, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 428-9725 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01Entry into a Material Definitive Agreement. As of January 11, 2011, NeoMagic Corporation (the "Company") entered into a Stock Purchase Agreement ( the "SPA") with Bluestone Financial Ltd. ("Bluestone”), Mediastone LLC (“Mediastone”), Syed Zaidi (“Zaidi”), Charlotte Willson (“Willson”) and certain additional accredited investors (collectively, the "Investors"),pursuant to which the Company sold, and the Investors purchased, an aggregate of 6,000,000 shares of Common Stock at $0.01 per share (the “Securities”), for a total consideration of $60,000.00 paid by the Investors effective January 11, 2012 through January 16, 2012. The Company will use the proceeds for general corporate purposes. Pursuant to Rule 13d-3 (“Rule 13d-3”) promulgated under the Securities Exchange Act of 1934, as amended, Mr. David Tomasello is deemed to be the beneficial owner of the Securities purchased by Bluestone under the SPA. Mr. Tomasello is Chairman of NeoMagic’s Board of Directors.Mr. Jorge Granier-Phelps is deemed to be the beneficial owner of the Securities purchased by Mediastone under the SPA. Mr. Granier-Phelps is a member of NeoMagic’s Board of Directors. Mr. Zaidi, who also participated as an investor, is NeoMagic’s President and Chief Executive Officer and a member of its Board of Directors. Ms.
